IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROLYN S. FAIR,                           : No. 203 WAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
REGENCY FINANCE COMPANY,                   :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.